-
                                                 STP:FE         SINAI

                                                 20IB JAI: 22       9: 0 1




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

THE STATE OF WASHINGTON,                   )        No. 75844-6-1
                                           )
                          Respondent,      )
                                           )
                  V.                       )        UNPUBLISHED OPINION
                                           )
KAO CHO SAEPHANH,                          )
                                           )
                          Appellant.       )       FILED: January 22, 2018

       SCHINDLER, J. — Kao Cho Saephanh pleaded guilty to residential burglary,

possession of a stolen firearm, and theft in the first degree. Saephanh stipulated to real

facts as set forth in the certification for determination of probable cause, the prosecutor

summary, and the supplemental prosecutor summary. Saephanh admitted, "I

wrongfully obtained jewelry and money belonging to Orfelinda Almeida in a value

exceeding $5000," and agreed to pay restitution in full. Saephanh challenges the order

of restitution for the stolen gold jewelry and coins. In the alternative, Saephanh claims

the order of restitution violates his constitutional right to a jury trial. Because sufficient

evidence supports the order of restitution and Saephanh does not have a right to a jury

trial on restitution, we affirm.
No. 75844-6-1/2

                                          FACTS

       During the summer 2015, Kao Cho Saephanh and Ryan Christopher Jackson

committed several residential burglaries. On July 31, Saephanh unlawfully entered the

home of Orfelinda Almeida and Victor Dias by breaking a window next to the front door.

Saephanh stole gold jewelry, gold coins, and cash. Almeida reported the theft to the

police. Almeida gave the police a list of the stolen jewelry, coins, and cash, totaling

$78,075.

       On August 1, Almeida and Dias contacted their insurance company Homesite.

Under the terms of the Homesite policy, "[i]t is a crime to knowingly provide false,

incomplete or misleading information to an insurance company for the purpose of

defrauding the company. Penalties include imprisonment, fines and denial of insurance

benefits."'

       On August 26, Almeida submitted a claim to Homesite. Almeida submitted an

itemized list to Homesite that identifies approximately 27 different pieces of gold jewelry

with precious stones, diamonds, and pearls from India; gold coins; and cash in the

amount of approximately $2,000.00. The total value of the stolen items was $79,710.00

plus $6,893.20 in taxes for a total loss of $86,603.20. As part of the claim, Almeida and

Dias acknowledged:

      "Any person who knowingly and with the intent to defraud any insurance
      company submits an application or statement of claim containing any
      materially false information, or conceals, for the purpose of misleading,
      information concerning any fact material thereto commits a fraudulent
      insurance act, which is a crime."

Homesite paid to replace the window and front door. Homesite paid only $1,200.00 for

the jewelry, coins, and cash because the loss exceeded the policy limit.

       I Boldface omitted.
                                             2
No. 75844-6-1/3

      On August 27, the police arrested Saephanh and Jackson. The State charged

Saephanh and Jackson with residential burglary, theft in the first degree, and

possession of a stolen firearm.

      Saephanh pleaded guilty to residential burglary, theft in the first degree, and

possession of a stolen firearm. Saephanh stipulated to the facts set forth in the

certification of determination of probable cause, the prosecutor's summary, and the

prosecutor's supplemental summary as "real and material facts." Saephanh admitted

he "wrongfully obtained jewelry and money belonging to Orfelinda Almeida in a value

exceeding $5000." Saephanh agreed to pay restitution to Almeida "for all losses from

and damages to the building and its contents."2

       At the sentencing hearing on March 4, 2016, the court imposed a concurrent 84-

month sentence. The judgment and sentence states a restitution hearing shall be set

and Saephanh "waive[s][his] right to be present."

       The King County Prosecuting Attorney Victim Assistance Unit(VAU)asked

Almeida to provide documentation for restitution. Almeida submitted a victim loss

statement that attached an itemized list of the stolen gold jewelry, gold coins, and cash

and photographs of Almeida wearing some of the jewelry. The victim loss statement

states the value of the gold jewelry and gold coins from India is $76,000 and Saephanh

stole cash in the amount of $2,075. Almeida also attached the Homesite report

itemizing and documenting each piece of the gold jewelry and coins from India and the

cash that was stolen. Almeida stated that after paying the deductible of $1,000,

Homesite paid $1,200 for the stolen property. Almeida signed the victim loss statement



       2 (Italics   omitted)(boldface omitted).
                                                  3
No. 75844-6-1/4

under penalty of perjury, stating that "the foregoing is a true and correct summary of the

losses I incurred as a result of the crime investigated under the above cause number."3

       On July 29, VAU sent the defense attorney the victim loss statement and a

proposed order of restitution for $78,075.00 plus taxes for a total of 85,403.20. The

State filed a memorandum before the restitution hearing on August 25. The

memorandum states Homesite paid to replace "the entire entry door and adjacent

windows" and attaches additional photographs from Homesite. The memorandum

addresses the itemized personal property loss submitted to the police and Homesite.

             The personal property loss submitted by Orfelinda and Dias to their
      insurance contains fewer items than they had originally reported to police
      as stolen. However, the net value of the items in both lists is very close.
      In the police incident report the loss was stated to be $78,075. In the
      insurance claim, the loss was stated to be $79,710, plus taxes, which
      added another $6,893.20.
              Restitution papers also indicate that the policy maximum payment
      for the stolen property was $1,200.00. That leaves uninsured the victim's
      remaining stolen property, which their insurer valued at $86,603.20
      (including taxes). Net after insurance payment is $85,403.20.

       At the hearing, defense counsel objected to the amount of restitution for the gold

jewelry and coins from India. Defense counsel argued the value of jewelry ranges "very

significantly" and questioned the evidence to support the request for restitution. In

response, the prosecutor argued:

      I don't know what documentation could be expected for jewelry that comes
      from India that's obtained years ago. I think that it's significant that these
      victims' request was — is very similar to the request they submitted in this
      restitution request. I also think that it's. .. unfortunate for them, very
      unfortunate for them that they had a very well [sic] maximum for their
      insurance coverage.




       3 Boldface   omitted.
                                            4
No. 75844-6-1/5

       The court"concluded that based on a preponderance of the evidence,"the loss

claims submitted on behalf of[Almeida] is appropriately documented." The court

entered an order setting restitution for Almeida in the amount of $85,403.20.

                                               ANALYSIS

       Saephanh challenges the restitution order. Saephanh argues sufficient evidence

does not support the amount of restitution for the stolen gold jewelry and gold coins

from India.

       The trial court's authority to impose restitution is statutory. State v. Deskins, 180

Wn.2d 68, 81, 322 P.3d 780 (2014). The court shall order restitution "whenever the

offender is convicted of an offense which results in ... loss of property." RCW

9.94A.753(5). Where the defendant disputes the amount of restitution, the State must

prove the amount by a preponderance of the evidence. State v. Kinneman, 155 Wn.2d

272, 285, 119 P.3d 350(2005). We will not disturb a trial court's order of restitution

absent abuse of discretion. State v. Tobin, 161 Wn.2d 517, 523, 166 P.3d 1167(2007).

A court abuses its discretion when the restitution decision is "'manifestly unreasonable,

or exercised on untenable grounds, or for untenable reasons.'" State v. Enstone, 137

Wn.2d 675, 679-80, 974 P.2d 828(1999)4(quoting State v. Cunningham, 96 Wn.2d 31,

34, 633 P.2d 886 (1981)).

       The amount of restitution must be "based on easily ascertainable damages for

. . . loss of property." RCW 9.94A.753(3). But the restitution amount need not be

established with specific accuracy. State v. Griffith, 164 Wn.2d 960, 965, 195 P.3d 506

(2008). Sufficient evidence supports a restitution order if the evidence affords a



       4 Internal   quotation marks omitted.

                                                  5
No. 75844-6-1/6

reasonable basis for estimating loss and does not subject the trier of fact to mere

speculation or conjecture. Griffith, 164 Wn.2d at 965. The evidence presented must

meet due process requirements and be reliable. State v. Pollard, 66 Wn. App. 779,

784-85, 834 P.2d 51 (1992).

       Saephanh cites State v. Kisor, 68 Wn. App. 610, 844 P.2d 1038(1993), to argue

the sworn victim loss statement does not constitute sufficient evidence. Saephanh

asserts that as in Kisor, the request for restitution is a vague description of the stolen

property with "speculative ballpark amounts." Kisor does not support his challenge to

the restitution order.

       In Kisor, the defendant shot and killed a police dog. Kisor, 68 Wn. App. at 612-

13. The court imposed $17,380 in restitution. Kisor, 68 Wn. App. at 613-14. The court

based the award on a conclusory hearsay affidavit with a rough estimate of the costs of

a new dog and training. Kisor, 68 Wn. App. at 620. The affidavit stated the risk

manager "'checked'" with the Tacoma Police Department and Spokane Canine

Training Unit and referenced an advertisement from the West Virginia Canine College

for the amounts of restitution. Kisor, 68 Wn. App. at 620. The advertisement did not

support the estimate. Kisor, 68 Wn. App. at 620. We concluded the affidavit was not

substantial credible evidence supporting the restitution order. Kisor, 68 Wn. App. at

620.

       Here, unlike in Kisor, the State did not rely on hearsay evidence to support the

request for restitution. Washington follows the general rule that the owner of chattel

may testify to the value of property without being qualified as an expert. State v.

Williams, 199 Wn. App. 99, 105-06, 398 P.3d 1150(2017)(citing McCurdy v. Union


                                             6
No. 75844-6-1/7

Pac. R.R., 68 Wn.2d 457, 468,413 P.2d 617(1966)). Almeida submitted a victim loss

statement under penalty of perjury. Almeida submitted an itemized list of stolen jewelry

and coins, identified each stolen piece and the value of each piece, and provided

photographs of her wearing the gold jewelry from India. Almeida also submitted the

insurance claim to Homesite that she provided under oath. Sufficient reliable evidence

supports the amount of restitution and the court did not abuse its discretion in entering

the order of restitution.

       In the alternative, Saephanh argues the Sixth Amendment to the United States

Constitution requires a jury finding on restitution.

       In Apprendi v. New Jersey, 530 U.S. 466,490, 120 S. Ct. 2348, 147 L. Ed. 2d

435 (2000), the United States Supreme Court held that "[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond a reasonable

doubt." In Blakely v. Washington, 542 U.S. 296, 303, 1248. Ct. 2531, 159 L. Ed. 2d

403(2004),5 the Court defined the "statutory maximum" as "the maximum sentence a

judge may impose solely on the basis of the facts reflected in the jury verdict or

admitted by the defendant."

       In Kinneman, the Washington Supreme Court expressly rejected the argument

that Apprendi and Blakely require a jury to determine restitution under RCW 9.94A.753.

Kinneman, 155 Wn.2d at 277-82. Although restitution is mandatory under RCW

9.94A.753, the Supreme Court concluded there is no established statutory minimum or




       5 Emphasis omitted.

                                              7
No. 75844-6-1/8

maximum because the trial court has broad discretion in determining the amount.

Kinneman, 155 Wn.2d at 282.

              While the restitution statute directs that restitution "shall" be
       ordered, it does not say that the restitution ordered must be equivalent to
       the injury, damage or loss, either as a minimum or a maximum, nor does it
       contain a set maximum that applies to restitution. [RCW 9.94A.753(5).]
       Instead, RCW 9.94A.753 allows the judge considerable discretion in
       determining restitution, which ranges from none (in some extraordinary
       circumstances) up to double the offender's gain or the victim's loss.
              Given the broad discretion accorded the trial judge by the statute,
       the lack of any set maximum, and the deferential abuse of discretion
       review standard, the restitution statute provides a scheme that is more like
       indeterminate sentencing not subject to Sixth Amendment jury
       determinations than the SRA's[6]determinate sentencing scheme at issue
       in Blakely.

Kinneman, 155 Wn.2d at 282.7 The court held that "[t]here is no right to a jury trial to

determine facts on which restitution is based under RCW 9.94A.753." Kinneman, 155

Wn.2d at 282.

       Saephanh cites a recent United States Supreme Court case, Southern Union Co.

v. United States, 567 U.S. 343, 132 S. Ct. 2344, 183 L. Ed. 2d 318(2012), to argue the

order setting restitution violated his constitutional right to a jury trial under Apprendi.

Southern Union does not implicate the imposition of restitution. Southern Union

addressed the necessity of jury findings to determine the statutory maximum of a fine.

       In Southern Union, a jury found a natural gas distributor guilty of violating federal

environmental laws by storing liquid mercury without a permit for approximately 762

days. Southern Union, 567 U.S. at 346-47. The crime was punishable by a maximum

fine of $50,000 a day. Southern Union, 567 U.S. at 347. After trial, the probation officer

imposed a fine of $38.1 million. The company objected to imposition of the fine


       6 Sentencing   Reform Act of 1981, chapter 9.94A RCW.
       7 Citations omitted.

                                                8
No. 75844-6-1/9

because the jury did not decide the number of days for the violation. Southern Union,

567 U.S. at 347. The Court held that because the statute imposed a maximum fine of

$50,000 a day, under Apprendi, the jury must determine the facts to "set a fine's

maximum amount." Southern Union, 567 U.S. at 356.

       In United States v. Green, 722 F.3d 1146 (9th Cir. 2013), the Ninth Circuit held

that Southern Union does not implicate Apprendi and the imposition of restitution.

       Southern Union concerned a determinate punishment scheme with
       statutory maximums: "[O]ur decisions broadly prohibit judicial factfinding
       that increases maximum criminal 'sentence[s],' penalties,' or
       'punishment[s].'" [Southern Union, 567 U.S. at 350](emphasis added).
       Restitution carries with it no statutory maximum; it's pegged to the amount
       of the victim's loss. A judge can't exceed the non-existent statutory
       maximum for restitution no matter what facts he finds, so Apprendi's not
       implicated.

Green, 722 F.3d at 1150;8 see also United States v. Day, 700 F.3d 713, 732(4th Cir.

2012)9(After noting Southern Union does not discuss restitution, the Fourth Circuit

concluded that because there is "no prescribed statutory maximum in the restitution

context ... , the rule of Apprendi is simply not implicated to begin with by a trial court's

entry of restitution.").

       We adhere to the Washington Supreme Court decision in Kinneman and hold

there is no right to a jury trial to determine the facts establishing the amount of

restitution. We reject the argument that Alleyne v. United States, 570 U.S. 99, 133 S.

Ct. 2151, 186 L. Ed. 2d 314(2013), undermines the reasoning of Kinneman.

       In Alleyne, the Court held that any fact that increases the mandatory minimum

penalty for a crime is an "element" that must be submitted to the jury. Alleyne, 133 S.

Ct. at 2155.

       8 Some alterations in original.
       9 Emphasis omitted.


                                              9
No. 75844-6-1/10

       Saephanh attempts to characterize restitution as "damages" to assert he is

entitled to a jury determination under Sofie v. Fibreboard Corp., 112 Wn.2d. 636, 771

P.2d 711, 780 P.2d 260(1989). No authority supports Saephanh's argument that the

analysis in Sofie applies to the determination of restitution in a criminal case.

       We affirm the order of restitution.




WE CONCUR:
                                                S  rOSLI
                                                            NN42.0.,




    11
          _
         cit,‘ C.        Ac-j-                                                  _
                 7/




                                             10